NO. 07-01-0482-CR

                            IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL A

                                  MARCH 6, 2002

                          ______________________________


                          ROMANA LUCIA RUIZ, APPELLANT

                                        V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

        FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

             NO. 95444; HONORABLE W.F. CORKY ROBERTS, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Romana Lucia Ruiz gave notice of appeal on December 5, 2001.

However, she has now filed a motion to dismiss the appeal, which both she and her

attorney have signed.
       Because the motion to dismiss meets the requirements of Rule of Appellate

Procedure 42.2(a) and this court has not delivered its decision prior to receiving appellant’s

motion to dismiss, the motion is hereby granted.


       Having dismissed this appeal at appellant’s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



                                                  John T. Boyd
                                                   Chief Justice

Do not publish.




                                              2